Abatement Order filed December 8, 2016




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-16-00041-CV
                                  ____________

  JIM RICHARDSON, RICHARDSON OUTDOOR ADVERTISING, INC.
              AND ACTION DISPLAY, INC., Appellants

                                       V.

                   MH OUTDOOR MEDIA, LLC, Appellee


                    On Appeal from the 11th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2013-57897

                           ABATEMENT ORDER

      Notice was filed on December 5, 2016, that appellants have filed voluntary
petitions for bankruptcy in the U.S. Bankruptcy Court for the Northern District of
Alabama on December 2, 2016. According to the notice, the bankruptcy cases are:

    Case No. 16-41970-JJR7; In re Action Displays, Inc.

    Case No. 16-41971-JJR7; In re Richardson Outdoor Advertising, Inc.

    Case No. 16-41972-JJR7; In re Jimmy Earl Richardson
      A bankruptcy suspends the appeal from the date when the bankruptcy petition
is filed until the appellate court reinstates the appeal in accordance with federal law.
Tex. R. App. P. 8.2. Accordingly, we ORDER the appeal abated.

      When a case has been suspended by a bankruptcy filing, a party may move
the appellate court to reinstate the appeal if permitted by federal law or the
bankruptcy court. Tex. R. App. P. 8.3. If the bankruptcy court has lifted or terminated
the stay, a certified copy of the order must be attached to the motion. Id. A party
filing a motion to reinstate shall specify what further action, if any, is required from
this court when the appeal is reinstated. See Tex. R. App. P. 10.1(a).

      For administrative purposes only, and without surrendering jurisdiction, the
appeal is abated and treated as a closed case until further order of this court.



                                    PER CURIAM




                                           2